           Case 1:18-cv-01194-VEC Document 61 Filed 01/07/19 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 PHOENIX LIGHT SF DAC and KLEROS                                :   DATE FILED: 1/7/2019
 PREFERRED FUNDING V PLC,                                       :
                                              Plaintiffs,       :
                                                                :
                                                                :      18-CV-1194 (VEC)
                            -against-                           :
                                                                :          ORDER
 THE BANK OF NEW YORK MELLON,                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 7, 2019, the parties, along with counsel for Defendant BNYM’s

subservicer Ocwen Financial Corporation, appeared for a telephonic discovery conference before

this Court,

        IT IS HEREBY ORDERED that, for reasons discussed at the conference, Plaintiffs’

motion to compel Ocwen to produce documents relating to its policies and procedures for

servicing the trust is DENIED.

        IT IS FURTHER ORDERED that the parties must continue to meet and confer in good

faith regarding (1) terms for searching Ocwen’s electronic records for documents responsive to

Plaintiffs’ subpoena and (2) the custodians whose records are to be searched. For reasons

discussed at the conference, the Court will defer ruling on Ocwen’s request that Plaintiffs pay

attorney-review costs associated with responding to Plaintiffs’ subpoena. If, after the parties

agree on electronic-search terms and after Ocwen provides Plaintiffs with an estimate of those

anticipated attorney-review costs, Ocwen wishes to renew its request that Plaintiffs bear

attorney-review costs, it may file a written motion with the Court to that effect.
         Case 1:18-cv-01194-VEC Document 61 Filed 01/07/19 Page 2 of 2



       IT IS FURTHER ORDERED that the parties must continue to meet and confer in good

faith regarding the scope of matters subject to examination under the Fed. R. Civ. P. 30(b)(6)

subpoena Plaintiffs served on Ocwen.



SO ORDERED.
                                                     _________________________________
Date: January 7, 2019                                      VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                           Page 2 of 2
